To the honourable the Judges of the Supreme Court—
The petition of the subscriber respectfully sheweth—That the auditor of Public accounts, hath refused to allow the Marshal, for serving process, in all criminal cases, or any milage on the same, that he refuses to allow services on Writs of Attachment, or Writs of Habeas Corpus, altho served by order and in presence of the Court.—refuses to allow the service to the United States, in Civil actions—and also the payment of Jurors in cases of Inquisition. WM Scott Marshal

[In the handwriting of William McDowell Scott]